     Case 6:19-cv-01198-JWB-ADM Document 1 Filed 08/05/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

UNITED STATES OF       AMERICA,                  )
                                                 )
                       plaintiff,                )
                                                 )
                v.                               )       Case   No. l9- 01198
                                                 )
s99,490.00 lN UNITED    STATES                   )
CURRENCY,      More or less,                     )
                                                 )
                       Defendant.                )
                                                 )

                         COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, by and through its attorneys, Stephen R. McAllister,

United States Attorney for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule c(2)

ofthe Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

        l.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $99,490.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations   of2l   U.S.C. S 841.

                                 THE DEFENDANT IN REM

       2.      The defendant property consists of: $99,490.00 in United States currency, more or

less, that was seized by the Shawnee county Sheriffon or about May 29,          20l9 during   a   traffic

investigation of a2017 chrysler Pacifica driven by Levar Mitchell on I-70 at milepost 346 in
      Case 6:19-cv-01198-JWB-ADM Document 1 Filed 08/05/19 Page 2 of 6




 Shawnee County, in the District      ofKansas. The currency    is currently in the custody    ofthe

 United States Marshal Service.

                                     JURISDICTION AND VENUE

        3.      Plaintiffbrings this action inremin its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S I 345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.      This Court has in rem juriscJiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S I 355(d) and Supplemental Rule G(3)(c).

        5.      Venue is proper in this district pursuant to 28 U.S.C. S 1355(bXl), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                       BASIS FOR FORFEITURE

        6.     The defendant property is subject to forfeiture pursuant to      2l   U.S.C. S 88 | (a)(6)

because it constitutes   l)   money, negotiable instruments, securities and other things ofvalue

fumished or intended to be fumished in exchange for a controlled substance in violation ofthe

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation ofthe

Controlled Substances Act.

        7.     Supplemental Rule G(2)(f) requires this complaint to state sufficiently detoiled

.facls to support a reasonable belief that the government    will   be able to meet its burden   of proof
          Case 6:19-cv-01198-JWB-ADM Document 1 Filed 08/05/19 Page 3 of 6




at    tridl.   Such facts and circumstances supporting the seizure and forfeiture    ofthe defendant

    property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                         CLAIM FOR RELIEF

           WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice     ofthis action   be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiffbe awarded its costs and

disbursements in this action; and for such other and further relisfas this Court deems proper and

j   ust

           The United States herebv requests that trial ofthe above entitled matter be held in the

City of Wichita, Kansas.

                                                           Respectfully submitted,




                                                           COLIN D. WOOD, #I98OO
                                                           Special Assistant United States Attomey
                                                            1200 Epic Center. 301 N. Main
                                                           Wichita, Kansas 67202
                                                           (316) 269-6481
                                                           Fax (316)269-6484
     Case 6:19-cv-01198-JWB-ADM Document 1 Filed 08/05/19 Page 4 of 6




                                         DECLARATION

       l, Martin Dye, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       t have read the contents ofthe foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained ther€in ar€ true to the best   ofmy knowledge and belief.

       I declare under pehalty   ofperjury that the for€going   is true and conect.

       Eiecuted on this   f      daV   of 7-l/          ,2019.




                                                 4
          Case 6:19-cv-01198-JWB-ADM Document 1 Filed 08/05/19 Page 5 of 6




                                                   AFFIDAVIT

l, Martin H. Dye, being duly sworn, depose and state as follows:

      I   am a Detective with the Lafayette County, Missouri, Drug Task Force (LCDTF). tam assigned as a

Task Force Officer (TFO) with the Drug Enforcement Administration's (DEA) Kansas City Interdiction Task


Force (DEA KCITF). I have been assigned in this capacity since October of 2015. lwas previously

assigned to the Lafayette County Sheriffls Office (LCSO)from 2005 to         2014.   During my assignment with

the   LCDTF and my current assignment      with DEA, I have participated in numerous investigations of

individuals who have violated narcotic laws of the states of Missouri and Kansas, as well as the United

States of America. I have received training in the areas of drug interdiction, money laundering, financial

investigations and narcotics investigations. This affidavit   is   submitted in support of   a   forfeiture

proceeding for $99,490.00 in United States currency, more or less.

      1.    On May 29,20L9, Shawnee County, Kansas Sheriff's Deputy Brian Rhodd stopped for a traffic

violation a 2017 Chrysler Pacifica on l-70 at milepost 346, in Shawnee County, in the District of Kansas.

The driver was Levar MITCHELL and the passenger was George MAY. M|TCHELLtold officers that they

were traveling from Akron, Ohio to Tulsa, Oklahoma. MITCHELL had a criminal history involving felony

drug violations.

      2.    The Chrysler Pacifica had been purchased with an 58,000.00 cash down payment the day before

the stop by LaTonya MYERS who was not present at the car stop. MAY told officers that he and

MITCHELL were taking the Chrysler      to his sister, LaTonya MYERS in Tulsa, Oklahoma. Officers have been

unable to contact MYERS.

      3.    During the traffic stop, the vehicle was searched. Officers located 599,490.00 in U.S. currency,

wrapped in rubber bands, inside ofthree vacuum-sealed plastic bags. Later, at another location, a

certified drug K-9 alerted to the odor of controlled substances coming from the currency.
      Case 6:19-cv-01198-JWB-ADM Document 1 Filed 08/05/19 Page 6 of 6




    4.   MITCHELL told officers that the currency belonged to a business partner in Ohio, but MITCHELL


refused to provide officers with the owne/s contact information.

    5.   MAY, an unemployed dishwasher, later changed his story, telling officers           that LaTonya MyERs

was not his sister, that he did not know LaTonya MYERs, and that MTTCHELL had paid him 51,000.00 to

ride with MITCHE[L to Los Angeles, California to drop off the currency.

    5.   Based upon the information set            forth herein, I have probable cause to believe that the

599,490.00 in U.S. currencl, more or less, constitutes money or other things of value furnished or

intended to be furnished in exchange for a controlled substance, or represents proceeds traceable to

such an exchange, or was used or intended to be used to facilitate one or more violations of Title 21,

U.S.C. 841 el seq,; and is subject         to forfeiture pursuant to Title 21, U.S.C.881.




                                                           Martii   H. Dye, TFO




Subscribed and sworn to before me                 thisf,[lpay   of July, 2019.



                                                         r "V,l,n,a          -f,)tAltTd-
                                                           NOTARY PUBLIC

My Commission ,rO'r".'              ,|/arlOO


         BARS    R rk€lNlls
           NOTAFY PUBUC
           Stala ot Katrtaa I
         t,ty Apor   E   xpi   rcsl/3$iD
